Title: Report on the Petition of Prudent La Jeunesse, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by the House of Representatives, the petition of Prudent La Jeunesse, respectfully submits the following Report.

The petition suggests no specific ground of claim on the justice of the United States, but rather appears to seek a gratuity, in consideration of having espoused the cause of the United States, early in the late war, of having abandoned his residence in Canada, to follow its fortunes, and of being in distress.
No circumstances of merit or suffering are adduced, sufficiently strong or discriminating to call for a special interposition in favor of the petitioner.
Which is humbly submitted.

Alexander Hamilton,Secry. of the Treasry.
Treasury Department,November 21st 1792.

